Name: 88/622/EEC: Commission Decision of 12 December 1988 terminating the anti-dumping proceeding on imports of microwave ovens originating in Japan, the Republic of Singapore and the Republic of Korea
 Type: Decision
 Subject Matter: mechanical engineering;  Asia and Oceania;  competition
 Date Published: 1988-12-13

 Avis juridique important|31988D062288/622/EEC: Commission Decision of 12 December 1988 terminating the anti-dumping proceeding on imports of microwave ovens originating in Japan, the Republic of Singapore and the Republic of Korea Official Journal L 343 , 13/12/1988 P. 0033 - 0033*****COMMISSION DECISION of 12 December 1988 terminating the anti-dumping proceeding on imports of microwave ovens originating in Japan, the Republic of Singapore and the Republic of Korea (88/622/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Community (1), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: (1) In July 1986 the Commission received a complaint lodged by the European Committee of Manufacturers of Electrical Domestic Equipment (CECED), on behalf of producers representing substantially all the Community production of microwave ovens. The complaint, which was subsequently completed and updated, contained evidence of dumping and material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (2), the initiation of an anti-dumping proceeding concerning imports into the Community of microwave ovens corresponding to CN code 8516 50 00 and originating in Japan, the Republic of Singapore and the Republic of Korea and commenced an investigation. (2) The Commission commenced the investigation by seeking from the parties involved, and verifying, the information necessary for the assessment of dumping and injury. (3) On 26 September 1988 the Commission was informed by the complainant that it was withdrawing the complaint because of profound changes in the market place. (4) In these circumstances, the Commission has no reason to consider that termination of the proceeding would not be in the interests of the Community. HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of microwave ovens originating in Japan, the Republic of Singapore and the Republic of Korea is hereby terminated. Done at Brussels, 12 December 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 325, 18. 12. 1986, p. 5.